Plaintiff sublessor established prima facie his entitlement to damages for the six-month period during which defendant sublessee remained in the subleased premises as a holdover commercial tenant without paying rent. Article 43 of the lease provides that a holdover sublessee is deemed to be a month-to-month sublessee at a monthly rent equal to twice the rent paid by the sublessee in the month preceding the lease termination date (see Real Property Law § 232-c; Teri-Nichols Inst. Food Merchants, LLC v Elk Horn Holding Corp., 64 AD3d 424 [2009], lv dismissed 13 NY3d 904 [2009]; Thirty-Third Equities Co. v Americo Group, 294 AD2d 222 [2002]). Defendant submitted no evidence in support of his argument that he owes no rent because he was fraudulently induced to enter the lease.
We have considered defendant’s remaining arguments and find them unavailing. Concur — Tom, J.E, Friedman, Freedman, Richter and Manzanet-Daniels, JJ. [Prior Case History: 2010 NY Slip Op 325790J).]